        Case 1:19-cr-10080-NMG Document 1797 Filed 04/12/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
                                          )
v.                                        )     No. 19-cr-10080-NMG (6)
                                          )
TODD BLAKE,                               )
                                          )
                                          )
                                          )
      DEFENDANT.                          )
                                          )



                 ASSENTED-TO MOTION BY TODD BLAKE TO DEFER HIS
                   SELF-SURRENDER DATE TO BUREAU OF PRISONS


       With the assent of the government, defendant Todd Blake (“Mr. Blake”) respectfully

moves this Honorable Court to defer by approximately 75 days his self-surrender to the Bureau

of Prisons (“BOP”) from the presently-scheduled date of April 26, 2021 to July 12, 2021. Mr.

Blake has pleaded guilty and has accepted responsibility for his crime. He is not looking to avoid

or reduce his punishment. He fully intends to serve the four-month sentence imposed by the

Court. Mr. Blake seeks only to defer his self-surrender date so that his period of incarceration

does not overlap with that of his wife, Diane Blake (“Mrs. Blake”), who will begin serving her

sentence tomorrow, April 13, 2021. Mr. and Mrs. Blake wish to ensure appropriate parenting

arrangements for their children once Mrs. Blake is released from prison but before Mr. Blake

reports to prison.

       On November 17, 2020, this Court sentenced Diane Blake to a period of 6 weeks

imprisonment and Todd Blake to a period of 4 months imprisonment for their roles in the college

admissions scandal. ECF Nos. 1642, 1644. Based upon their ongoing parenting responsibilities,
        Case 1:19-cr-10080-NMG Document 1797 Filed 04/12/21 Page 2 of 4




at the request of the Blakes (and with the assent of the government), the Court agreed to stagger

the Blakes’ respective report dates to the Bureau of Prisons by several months. The Court set a

report date of February 15, 2021 for Diane Blake and a report date of April 26, 2021 for Todd

Blake. Id.

       With the assent of the government, on February 4, 2021, Mrs. Blake moved to defer her

self-surrender date by 60 days, due to then ongoing Covid-19 considerations. ECF No. 1713.

The Court allowed the motion and set a new report date of April 13, 2021 for Mrs. Blake. ECF

No. 1714. As noted above, Mrs. Blake will begin serving her sentence on that date (tomorrow).

       Consistent with the staggered report dates that were originally scheduled by the Court

and for the same reasons that were originally set forth by the Blakes, Todd Blake now seeks to

defer his self-surrender date by approximately 75 days to July 12, 2021. Mr. Blake respectfully

submits that such a deferral of his self-surrender date will allow Mr. Blake and his wife to ensure

appropriate parenting arrangements for their children once Diane Blake is released from prison

and before Mr. Blake reports.

       Accordingly, with the assent of the government, Mr. Blake, who wholly accepts the

sentence imposed by the Court and intends to serve it in full, respectfully requests that the Court

defer his self-surrender date to July 12, 2021.




                                                  2
          Case 1:19-cr-10080-NMG Document 1797 Filed 04/12/21 Page 3 of 4




                                                Respectfully submitted,

                                                /s/ David E. Meier
                                                David E. Meier (BBO #341710)
                                                Christian G. Kiely (BBO #684308)
                                                Todd & Weld LLP
                                                One Federal Street, 27th Floor
                                                Boston, MA 02110
                                                (617) 720-2626
                                                dmeier@toddweld.com
                                                ckiely@toddweld.com


                                                /s/ Stephen H. Sutro
                                                Stephen H. Sutro, Esq.
                                                Duane Morris, LLP
                                                Spear Tower
                                                One Market Plaza, Suite 2200
                                                San Francisco, CA 94105-1127
                                                Telephone: (415) 957-3008
                                                Facsimile: (415) 276-9855
                                                SHSutro@duanemorris.com

                                                Counsel for Todd Blake

Date: April 12, 2021




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, David E. Meier, hereby certify that I have conferred with counsel for the government in

an attempt to resolve or narrow the issues raised in this Motion. The government assents to the

Motion.

                                            /s/ David E. Meier
                                            David E. Meier




                                               3
        Case 1:19-cr-10080-NMG Document 1797 Filed 04/12/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, David E. Meier, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on April 12,

2021.

                                             /s/ David E. Meier
                                             David E. Meier




                                                4
